Title: Thomas Jefferson to Jean B. Porée, 21 May 1810
From: Jefferson, Thomas
To: Porée, Jean B.


          
            Sir
             
                     Monticello 
                     May 21. 10.
          
          
		   
		  Your favor of the 2d instant has been duly recieved, together with the Essay of M. Julien on education, & I pray you to accept my thanks for the favor you have done me in being the channel of conveying it. this will be still increased should you permit my acknolegements to M. Julien for this mark of his attention to find a place in any letter you may have occasion to write him, which moreover I shall take care to express to him myself in a future letter to be addressed
			 to him.
		  
          with my regrets for the indisposition which has so seriously affected you since your arrival, recieve my wishes for a speedy convalescence & the assurances of my respect & consideration.
          
            Th:
            Jefferson
        